DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the limitation “ground-skimming beam elevation angle” is indefinite.  It is not term of the art and needs to be defined. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEHMADI US 20160291155 A1.
Regarding claims 1, 12 Nehmadi teaches
1, 12 A system comprising:
 a vehicle; [0002]
a light source coupled to the vehicle(s510), wherein the light source is configured to emit at least one light pulse toward an environment of the vehicle[0005]; and 
a controller operable to: 
determine an emission vector of the at least one light pulse; [0070](with fig. 1)

compare the elevation angle component to a ground-skimming beam elevation angle(ground skimming angle is 0 angle  and elevation angle is current elevation angle)
dynamically adjust a per pulse energy of at least one subsequent light pulse based on the comparison.  ([0072-0073] pulse energy level will be adjusted for that distance at that specific angles for active measurement )

2. The system of claim 1, wherein the light source is configured to emit light in a scanning pattern.  (fig. 1)

3. The system of claim 2, wherein the controller is further operable to adjust the emission vector of the at least one subsequent light pulse according to the scanning pattern.  (fig. 1 scanning according to scanning pattern [0049])

4, 12 The system of claim 1, wherein the controller is operable to dynamically adjust the per pulse energy of the at least one subsequent light pulse further based on at least one of. point cloud data, map data, image data, object data, retroreflector location data, time of day, ambient light condition, sun position, a pose of the vehicle, a heading of the vehicle, or an operating condition of the vehicle.  [0063](s410, 420, s430 s447)

5. The system of claim 1, further comprising a light detection and ranging (LIDAR) system, wherein the light source is an element of the LIDAR system.  [0002]

6. The system of claim 1, wherein the at least one subsequent light pulse comprises a plurality of light pulses. (fig. 1 multiple pulses are transmitted in different direction is first on is called pulse one the rest called subsequent then claim limitation is satisfied.) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Rezk US 10545238 B1.

Regarding claims 10, 18, 20 Nehmadi does not explicitly teach but certainly concerned about pedestrian safety form laser 
Rezk teaches
10, 18 The system of claim 1, wherein the light source comprises a fiber laser operable to emit light pulses having a wavelength of 905 nanometers or 1550 nanometers.  [0047]

20. The method of claim 12, wherein dynamically adjusting the per pulse energy of the at least one light pulse is further based on a laser safety standard.[0047]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Rezk in order to satisfy safety requirements for pedestreans.

Claims 7, 15, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Dussan US 20170242102 A1.
Regarding claims 7, 8, 15, 16 Nehmadi does not teach but Dussan teaches
7, 15 The system of claim 6, wherein a pulse length of at least one light pulse of the plurality of light pulses is between 10 picoseconds to 10 nanoseconds.  [0113]

8, 16 The system of claim 6, wherein the controller is operable to dynamically adjust a per pulse energy of at least one light pulse of the plurality of light pulses, wherein the pulse energy of at least one light pulse is between 10 nanojoules and 10 microjoules.  [0114]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Dussan in order to provide safe laser environment.[0074]


Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Reichardt	US 20060203248 A1.

Regarding claims 9, 17 Nehmadi does not teach but Reichardt  teaches

9, 17 The system of claim 6, wherein a pulse repetition rate of at least a portion of the plurality of light pulses is between 50 kilohertz and 1 megahertz.  [0100]
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Reichardt in order to provide safe laser environment.[0096]

Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Villeneuve 20170153319 A1.

Regarding claims 9, 17 Nehmadi does not teach but Villeneuve  teaches

11, 19 The system of claim 10, wherein the controller is operable to dynamically adjust the per pulse energy of the at least one subsequent light pulse by adjusting at least one of a seed laser parameter or a pump laser parameter.  

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Villeneuve in order to adjust the output energy of the pulse as required by the Nehmadi.

Allowable Subject Matter
Claims 7, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645